Title: To Thomas Jefferson from James Wood, 27 February 1781
From: Wood, James
To: Jefferson, Thomas



Sir
Charlottesville 27 Feb. 1781.

Colonel Mengen had left this Place before I received your Letter of the 21st., when I see him, which will be in two or three Days, I will Communicate the Contents of your Letter as far as it respects him. If they shou’d Apprehend a Removal from the State, Our Currency will not Purchase their Bills. I am now endeavouring to take the Debts of the British Officers, On the State, as far as Mr: Commissary Clark will engage to furnish Me with Public Bills at the Current exchange; I shall make myself liable to the People for their Debts in two Months; which I hope your Excellency will Enable me to Comply with. If any thing is done in Purchasing Bills from the Germans, it must be by sending An Agent as soon as Possible with Money to their New Quarters. Since the Removal of the Troops, About Eighty Prisoners of war have been Sent here in two Parties by General Greene; I sent them forward with Militia Guards from this County to Winchester, which I hope will meet Your Approbation. I shall return to this Place in three weeks for the Purpose of removing My family. I have the Honor to be with Great Respect and Esteem Sir Yr. Excellency’s Very Obt Servt,

James Wood

